DETAILED ACTION
Claims 1-19 are pending in the application. 


Response to Arguments
2.  	Applicant’s arguments, see page 7, filed 06/17/2022, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn. 


Allowable Subject Matter
3.  	Claims 1-19 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance:
  	“A camera comprising: 
  	at least one display; 
  	at least one imaging device configured to provide content to the display; and 
  	at least one processor configured with instructions executable to: 
  	present an image from the imaging device on the display;
  	present on the image a composition arrangement; and 
  	present on the camera at least one indication of altering the image using the composition arrangement, wherein the image comprises at least a first object associated with multiple composition arrangements and the composition arrangements for the first object are ranked such that when subsequent objects are recognized in an image, a composition arrangement is selected based at least in part on the subsequent objects.”

  	The closest prior art of relied upon is Syed et al (US 8,659,667 B2) which discloses an imaging system wherein instruction may be downloaded to move the user into the most optimal position to capture an image/scene. Matsumura (US 2018/0367741 A1), further discloses an imaging system with the ability to superimpose compositions over top of an image captured. However, the prior art, taken alone or in combination with another, fails to teach present on the camera at least one indication of altering the image using the composition arrangement, wherein the image comprises at least a first object associated with multiple composition arrangements and the composition arrangements for the first object are ranked such that when subsequent objects are recognized in an image, a composition arrangement is selected based at least in part on the subsequent objects.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        
/LIN YE/Supervisory Patent Examiner, Art Unit 2697